Dear Mayor Rideau:
On behalf of the City of Baker, you have requested an Attorney General Opinion in regard to fire protection outside the city limits of the City of Baker. As indicated in your request, the Jetson Youth Correctional Center, located approximately 1 1/2 miles west of the city limits of the City of Baker, is situated in an area of East Baton Rouge Parish that is not within a fire protection district. Additionally, you indicated that the City of Baker began negotiations with the Parish of East Baton Rouge to receive compensation for providing fire protection services to this area. However, no agreement was reached and no funds were provided to the City of Baker to provide fire protection.
Based upon these facts, you specifically ask: (1) who bears the responsibility to provide fire protection in an area where there is no recognized fire protection district; and (2) who bears the responsibility of forming a fire protection district.
La. R.S. 40:1492 et seq., addresses the authority to create fire protection districts and provides in pertinent part:
  A. Parish governing authorities may create or enlarge fire protection districts in the manner and subject to the limitations and restrictions contained in this part. (Emphasis Added.)
The language in the above referenced statute is permissive, in that it authorizes, but does not require, a parish governing authority to create a fire protection district. Therefore, it is the opinion of this office that the parish of East Baton Rouge is vested with the authority to create a fire protection district for the unincorporated area outside the city limits of the City of Baker. *Page 2 
This office has opined in the past that a "[t]own may not provide services for the area outside its limits free of charge, regardless of the source of public funds."1 Louisiana Constitution Article VII, Section 14(A) contains the general prohibition against the donation of "funds, credit, property, or things of value of the state or of any political subdivision." Therefore, if the City of Baker Fire Department desires to provide services to this area outside its limits, it may do so by entering into a local services agreement with the parish, pursuant to the authority of La. Const. Art. VII, Section 14 and Louisiana's Local Services Law.2 Entering into such an agreement with the City of Baker would prevent violation of Louisiana's Constitutional provision on prohibited donations, because the City of Baker would receive compensation from the Parish of East Baton Rouge proportionate to the cost of providing fire protection services to the Jetson Youth Correctional Center. Absent an agreement, the City of Baker Fire Department shall not provide fire protection services to the correctional facility.
Additionally, fire control is a function of the state's police power. "Although the police power of the state is best defined on a case by case basis, it has been generally described as the state's inherent power to govern persons and things, within constitutional limits, for promotion of general health, safety, welfare, and morals."3
Therefore, due to the authority or power of the state to provide fire control through its police powers, the Jetson Youth Correctional Center may be able to seek assistance from the state to provide the necessary fire protection services for this facility.
In conclusion, it is the opinion of this office that the Parish of East Baton Rouge may create a fire protection district or enlarge the district to provide services to the Jetson Youth Correctional Center. Alternatively, the City of Baker and the Parish of East Baton Rouge may enter into a local services agreement which would allow the City of Baker to provide fire protection services to the Jetson Youth Correctional Center and receive compensation proportionate to the cost for providing such services. In the absence of a local services agreement between the City of Baker and the parish or the creation of a fire protection district, the Jetson Youth Correctional Center may look to the state to provide the necessary fire protection services. *Page 3 
We hope the foregoing is helpful to you. Should you have any further inquiries in which we may provide assistance, please contact this office.
  Yours very truly,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY:__________________________
  LATONYA L. OZENE
  Assistant Attorney General
1 Atty. Gen. Op. No. 05-0122
2 La. R.S. 33:1321 et seq.
3 Morial v. Smith  Wesson Corp.785 So.2d 1 (La. 2001)